The offense is assault with intent to rape; the punishment, confinement in the penitentiary for fifty years. *Page 403 
No order was entered extending the time allowed by statute for filing bills of exception. The court having a term of less than eight weeks, under the provisions of subdivision 5, Art. 760, C. C. P., appellant had thirty days from the date of adjournment, in the absence of an extension order, to prepare and file his bills of exception. The term at which the conviction occurred adjourned October 12, 1935. Appellant had thirty days from the date mentioned in which to file his bills of exception. The bills were filed November 23, 1935. Manifestly, they were filed too late and under the statute and the decisions of this court, we are not warranted in considering them. Tanner v. State, 74 S.W.2d 981.
Mrs. Louis Schmidt, the injured party, testified, in substance, as follows: She and her two small children, one five and the other three, were at home on the night of April 7, 1935. She had gone to bed but had left the light burning. Appellant entered her room with his trousers unbuttoned and his male organ exposed. She ordered him out and he told her he would kill her. Seizing her, he choked her and dragged her into the back yard. She fought him but he finally succeeded in throwing her to the ground. He was over her in an attempt to rape her when she called her dog. The dog responded and attacked appellant, who jumped up and ran away.
Testifying in his own behalf, appellant declared that he was at home at the time of the alleged assault. He denied that he ever entered the house of the injured party and assaulted her. Appellant's wife gave testimony corroborating him.
For the purpose of impeaching him, the State introduced in evidence a written statement by appellant to the effect that he had entered the home of the injured party on the occasion in question, but had not dragged her from her room. The statement was to the further effect that she followed him outside and staggered and fell; that he desired to have sexual intercourse with her after she fell, but she crossed her legs; that the action of the dog in chasing him away prevented him from accomplishing his purpose.
The evidence is amply sufficient to support the judgment of conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 404 
                    ON MOTION FOR REHEARING.